Hammond, J.
In an action for slander one of the elements of damage is mental suffering. Chesley v. Thompson, 137 Mass. 136. Such suffering may be evidenced by the physical appearance or acts of the person suffering. The evidence that the plaintiff cried, that she “ looked very bad ” and did not sleep as well as before, shows physical conditions which might have indicated mental suffering, and such conditions might be described by any witness who saw them. The evidence was rightly admitted, was carefully limited in the instructions of the judge, and it was the province of the jury to pass upon its weight or significance.

Exceptions overruled.